                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 JOHNNY OLDCHIEF,                                  CV-18-92-GF-BMM-JTJ

          Plaintiff,

    vs.
                                               ORDER ADOPTING FINDINGS AND
 KEN BIRDRATTLER, ISIA WEBER,                      RECOMMENDATIONS
 THE STATE OF MONTANA, and
 UNITED STATES OF AMERICA,

          Defendants.



      Plaintiffs Johnny Old Chief and Maynard Old Chief alleged that Defendants

Ken BirdRattler and Isia Weber conducted a warrantless arrest, used excessive

force, entered private property without probable cause, falsely arrested Plaintiffs,

and prepared a false incident report which caused Plaintiffs to face lengthy

sentences had they elected to proceed to a jury trial, compelling Plaintiffs to enter a

plea agreement. (Complaint, Doc. 1 at 1-2).

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 5, 2018. (Doc. 4). Judge Johnston

severed the Johnny Old Chief and Maynard Old Chief’s claims into two separate

cases. (Doc. 4 at 13-14). Maynard Old Chief’s claims were severed and directed

                                          1
to Civil Action No. 18-CV-94-GF-BMM-JTJ. Id. Judge Johnston recommended

that both matters be dismissed. Id. at 15. Judge Johnston further recommended

that the Clerk of the Court be directed to close the matters and enter judgement

pursuant to Rule 58 of the Federal Rules of Civil Procedure. Id. Judge Johnston

recommended that the Clerk of the Court be directed to have the docket reflect that

the Court certified that any appeal of this decision should not to be taken in good

faith pursuant to Rule 24(a)(3)(A). Id.

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

Where a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a rehashing of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Plaintiff Johnny Old Chief filed no objection to Judge Johnston’s Findings

and Recommendations. The Court has reviewed the Findings and

Recommendation for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

                                          2
Judge Johnston’s Findings and Recommendations and adopts them in full.



                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 4) are ADOPTED IN FULL.

      IT IS ORDERED that Plaintiff’s action is DISMISSED.

      IT IS FURTHER ORDERED that the Clerk of the Court be directed to

have the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision will not be

taken in good faith.

      DATED this 16th day of November, 2018.




                                          3
